Citation Nr: 0022418	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  99-06 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability of the right 
shoulder as a result of surgical treatment by the Department 
of Veterans Affairs in February 1996.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of pneumonia and congestive 
heart failure as the result of surgical and medical treatment 
by the Department of Veterans Affairs in February 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
December 1946.

This appeal to the Board of Veterans' Appeals Board of 
Veterans' Appeals (Board) arises from a January 1999 rating 
decision by the Cleveland, Ohio, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran requested a videoconference hearing before a 
Member of the Board during his May 1999 RO hearing.  In a 
letter dated in May 2000, the RO informed the veteran that 
his hearing would be held on June 19, 2000, at the Cleveland 
RO.  However, the veteran did not appear for his scheduled 
hearing.


FINDING OF FACT

The claims file does not include any medical evidence showing 
that surgical and medical treatment at a VA medical facility 
in February 1996 resulted in additional disability of the 
right shoulder or in any current residuals of pneumonia or 
congestive heart failure.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for additional 
disability of the right shoulder as a result of surgical 
treatment by the Department of Veterans Affairs in February 
1996 is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's claim of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for residuals of 
pneumonia and congestive heart failure as the result of 
surgical and medical treatment by the Department of Veterans 
Affairs in February 1996 is not well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Title 38, U.S.C. § 1151 provides that, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospitalization, or 
medical or surgical treatment, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  Amendments to 38 U.S.C.A. § 1151 made by Public 
Law 104-204 require a showing not only that the VA treatment 
in question resulted in additional disability but also that 
the proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  Those amendments apply to 
claims for compensation under 38 U.S.C.A. § 1151 which were 
filed on or after October 1, 1997.  VAOPGC PREC 40-97, 63 
Fed. Reg. 31263 (1998).  Therefore, as the veteran filed his 
claim in January 1998, the amendments apply to his claim.

The United States Court of Veterans Appeals for Veterans 
Claims (Court) has held that there are three requirements to 
establish a well-grounded claim under the provisions of 38 
U.S.C.A. § 1151.  First, there must be medical evidence of a 
current disability.  Second, there must be medical evidence, 
or, in certain circumstances, lay evidence, of incurrence of 
an injury or aggravation of an injury as the result of VA 
hospitalization or medical or surgical treatment.  Third, 
there must be medical evidence of a nexus between that 
asserted injury or disease and the current disability.  See 
Jones v. West, 12 Vet. App. 460, 464 (1999).

I.  Right Shoulder

VA records indicate that the veteran suffered a fall 
resulting in a right shoulder injury in October 1995.  He 
reported that he could not move the arm more than 60 degrees 
from the side.  A November 1995 record indicates that right 
shoulder abduction was 80 degrees, forward flexion was 90 
degrees, and external rotation was 40 degrees.  He was 
positive for impingement.  X-rays revealed no significant 
degenerative changes.  Diagnosis was rotator cuff tear.  A 
January 1996 magnetic resonance imaging (MRI) revealed a 
massive tear.

A February 1996 VA discharge summary indicates that the 
veteran underwent debridement and decompression of the right 
shoulder.  The veteran was discharged with instructions on 
how to do range of motion exercises at home.

A May 1996 VA record reflects that the veteran complained of 
right shoulder pain.  The record noted that the veteran had 
had poor range of motion prior to his operation.  An incision 
was described as well-healed.  Flexion was 60 degrees active 
and 80 degrees passive, while abduction was 60 degrees active 
and 70 degrees passive.  He was positive for impingement.

A March 1997 VA record noted that the veteran still had right 
shoulder pain and decreased range of motion.  Active forward 
flexion and abduction were 70 degrees, while passive motion 
was 80 degrees.  A June 1997 record indicated that the 
acromioclavicular (AC) joint was tender.  Abduction and 
flexion were both 90 degrees.

At a March 1999 VA examination, the veteran complained of 
shoulder pain, with the right greater than left.  Examination 
revealed right shoulder abduction of 94 degrees, flexion of 
90 degrees, and external rotation of 10 degrees; on internal 
rotation he could reach the buttock.  There was marked 
weakness of external rotation and considerable weakness of 
abduction.  X-rays showed bilateral rotator cuff arthropathy.  
The physician stated that the veteran would ordinarily be a 
candidate for hemiarthroplasty of the right shoulder.  The 
impression was bilateral rotator cuff arthropathy.  The 
physician further commented that the veteran would not 
receive prolonged pain relief from steroid injections.  In 
comments received in June 1999, the March 1999 VA examiner 
stated that he had only seen the veteran once, and "Under no 
circumstances did I make any statement regarding the previous 
surgery done on his shoulder."

At his May 1999 RO hearing, the veteran again asserted his 
belief that the February 1996 right shoulder surgery had 
worsened his condition.  He also testified that a VA 
physician had told him that VA had "botched" the job in 
February 1996.

A review of the record reveals that there is no medical 
evidence that the veteran suffered any additional right 
shoulder disability or injury as a result of the February 
1996 VA surgery.  Furthermore, there is no medical evidence 
that VA surgical treatment in February 1996 involved 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment in question.  While the 
veteran has contended otherwise, his contentions do not serve 
to make his claim well grounded.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1995) (holding that laypersons are not 
competent to offer medical opinions).  Accordingly, the claim 
for compensation for additional disability of the right 
shoulder under the provisions of 38 U.S.C.A. § 1151 is thus 
not well grounded and must be denied on that basis.  38 
U.S.C.A. §§ 1151, 5107; Jones.

II.  Residuals Of Pneumonia And Congestive Heart Failure

A private hospital report reflects that the veteran was 
admitted for treatment in February 1996 the day following 
discharge from the VA medical facility following his right 
shoulder surgery 3 days earlier.  The report indicates that, 
during the private hospitalization, he developed acute 
congestive heart failure.  The congestive heart failure 
resolved during the hospitalization.  In June 1998, the 
veteran underwent coronary artery bypass surgery.  

An April 1996 review of the veteran's records by a VA staff 
physician (General Surgery) indicated that the veteran's 
discharge from VA hospital in February 1996 "appears to have 
met strictly applied criteria for discharge."  The reviewer 
went on to state that the veteran's discharge "should 
probably have been delayed" but he did not find that VA 
surgical or medical treatment involved carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault. 

At his May 1999 RO hearing, the veteran testified that he was 
discharged prematurely from hospitalization following right 
shoulder surgery in February 1996.  As a result of the 
premature discharge, the veteran stated that he suffers from 
residuals of pneumonia and congestive heart failure.

As for the residuals of pneumonia, the Board notes that the 
veteran has not produced any evidence that he currently has a 
disability associated with pneumonia and there is no medical 
evidence of record to that effect.  As no current disability 
has been shown, the claim for compensation for residuals of 
pneumonia under 38 U.S.C.A. § 1151 is not well-grounded and 
must be denied on that basis.  Jones.

The Board observes that there is no physician's opinion or 
other medical evidence indicating that the veteran's February 
1996 VA right shoulder surgery caused a permanent worsening 
of the veteran's heart condition.  The medical evidence of 
record shows that the veteran had a history of heart disease 
long before the VA hospitalization in February 1996, 
including paroxysmal atrial fibrillation, coronary heart 
disease, and probable unstable angina syndrome.  Equally 
important, there is no medical evidence that VA surgical and 
medical treatment in February 1996 involved carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part.  Again, while the 
veteran has contended and testified otherwise, his assertions 
do not serve to make his claim well grounded.  Espiritu.  
Accordingly, the claim for compensation for congestive heart 
failure under the provisions of 38 U.S.C.A. § 1151 is not 
well grounded and must be denied on that basis.  38 U.S.C.A. 
§§ 1151, 5107; Jones.

Having stated the reasons why the veteran's claims are not 
well grounded and must be denied on that basis at this time, 
the Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for compensation under the provisions of 38 U.S.C.A. § 1151.  
See Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability of the right shoulder as a result of 
surgical treatment by the Department of Veterans Affairs in 
February 1996 is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of pneumonia and congestive heart failure as the 
result of surgical and medical treatment by the Department of 
Veterans Affairs in February 1996 is denied.




		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals


 
- 7 -


- 1 -


